—Judgment, Supreme Court, New York County (Harold Roth wax, J.), rendered July 16, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent offender, to a term of 121/2 to 25 years, unanimously affirmed.
We find that defendant’s waiver of his right to appeal the sentence, which was in accordance with his plea bargain, was *186knowingly, intelligently and voluntarily made, and that the issue he now raises as to whether his sentence was excessive is therefore nonreviewable (People v Callahan, 80 NY2d 273, 280, 285). In any event, if we were to review, we would find that the sentence reflects the gravity of the crimes committed and defendant’s violent history, and was otherwise a proper exercise of discretion. Concur—Ellerin, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.